Citation Nr: 1437012	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-17 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder, to include mild degenerative disc disease and moderate arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard (ANG) from October 1958 to May 1959.  Thereafter he had various periods of active duty for training and inactive duty for training until June 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for a low back disorder, to include mild degenerative disc disease and moderate arthritis.  He maintains that he developed a low back disorder due to his 33 years of Army National Guard service.  He testified at his June 2014 hearing that he began developing pain in his low back while performing the sit-ups and pushups for his annual physical fitness training tests.  He asserted that the type of sit-ups they did in the ANG were damaging to his back.  The Veteran submitted an April 2010 newspaper article which notes that the Navy may change the annual physical fitness tests because sit-ups may cause back problems.  The Veteran also submitted an August 2011 letter from his nurse practitioner.  She opined that with the many years of activity and physical training and preparation for the Army Physical Fitness Test, the strain on the Veteran's body definitely would have contributed to the pain/discomfort he has.  In December 2013 the Veteran submitted two medical opinions which stated that doing full sit-ups, with legs straightened out completely, could cause back pain.   

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the Veteran's many years of service and the August 2011 medical opinion, the Board finds that the Veteran must be provided a VA medical examination to determine whether the Veteran has a current back disorder that is related to service.  The Board notes that at his June 2014 hearing the Veteran testified that his low back disorder is at its worst in the morning.  He requested that any VA examination of his low back be scheduled for in the morning.  The Veteran's request regarding a morning examination should be accommodated if possible.

The Veteran's VBMS file does not contain a copy of a Veterans Claims Assistance Act of 2000 (VCAA) notice letter to the Veteran regarding his claim for service connection for a low back disorder.  On remand the Veteran should be provided such a notice letter and a copy should be put in the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate VCAA notice letter with regard to his claim for service connection for a low back disability. 

2.  Obtain the Veteran's updated VA treatment records. 

3.  When the above actions have been accomplished, schedule the Veteran a VA examination to determine the nature and etiology of any currently present low back disability.  The claims file must be made available to, and reviewed by, the examiner.  Any indicated studies should be performed. 

The Veteran's examination should be scheduled, if possible in the morning to accommodate the Veteran's reasonable request for a morning appointment. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has a current low back disorder that is related to his active duty, active duty for training, and/or inactive duty for training service in the Army National Guard.  For the purposes of the opinion, the examiner should presume the Veteran is a reliable historian with regard to his reports of back pain. 

The supporting rationale for all opinions expressed must be provided.  

4.  After the above actions have been accomplished, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



